                                  I N T H E U NI T E D S T A T E S DI S T RI C T C O U R T
                             F O R T H E W E S T E R N DI S T RI C T O F P E N N S Y L V A NI A

HELE N B A Y NES ,                                                       )
                                                                         )
                     Pl ai ntiff ,                                       )       Ci vil A cti o n N o. 1 7- 1 3 6 9
                                                                         )       C hi ef M a gistr at e J u d g e M a ur e e n P. K ell y
                                 v.                                      )
                                                                         )       R e : E C F N o. 5 1
S A N T A N D E R C O N S U M E R U S A, D E L                           )
M A R R E C O V E R Y S O L U TI O N S, D O U G                          )
Y U H O U S E, MI C H E L E K R E M P A S K Y,                           )
WI L KI N S B U R G P O LI C E D E P A R T M E N T,                      )
U NI T E D T O WI N G S E R VI C E L L C als o                           )
k n o w n as U NI T E D T O WI N G, B L AI R                             )
J O H N S O N, a n d J A Y J O H N S O N ,                               )
                                                                         )
                     D ef e n d a nts .                                  )


                                                  ME M O R A N D U M O R DE R


            P e n di n g b ef or e t h e C o urt is Pl ai ntiff’s M oti o n f or a n A w ar d of Att or n e y F e es a n d C osts

 P urs u a nt t o t h e Ar bitr ati o n A w ar d a n d A g ai nst D ef e n d a nts D el M ar R e c o v er y S ol uti o ns, U nit e d

 T o wi n g S er vi c e, Bl air J o h ns o n a n d J a y J o h ns o n (t h e “ M oti o n ” ). E C F N o. 5 1. Pl ai ntiff s e e ks a n

 a w ar d of att or n e y’s f e es i n t h e a m o u nt of $ 3 6, 2 8 8. 0 0 p urs u a nt t o t h e F air D e bt C oll e cti o n

 Pr a cti c es A ct ( “ F D C P A ”), 1 5 U. S. C. § 1 6 9 2 k, as w ell as a n a w ar d of c osts p urs u a nt t o

 F e d. R. Ci v. P. 5 4( d)( 1), i n t h e a m o u nt of $ 7 7 0. 0 0.

           D ef e n d a nts dis p ut e Pl ai ntiff’s e ntitl e m e nt t o att or n e y’s f e es a n d c osts o n t w o gr o u n ds: ( 1)

 d es pit e a n ar bitr ati o n a w ar d i n h er f a v or, Pl ai ntiff di d n ot s u c c e e d as t o h er F D C P A cl ai m, a n d

 t h er ef or e c a n n ot r e c o v er att or n e y’s f e es; a n d ( 2) a n a w ar d of att or n e y’s f e es, if a n y, is wit hi n t h e

 s c o p e of t h e ar bitr ati o n a gr e e m e nt a n d r es ort t o t his C o urt f or s u c h a n a w ar d h as b e e n w ai v e d. I n

 t h e a bs e n c e of a n i n d e p e n d e nt m oti o n, t h e R e p oss essi n g D ef e n d a nts s e e k a n a w ar d of att or n e ys’

 f e es i n t h eir f a v or f or eff orts u n d ert a k e n t o o p p os e Pl ai ntiff’s p e n di n g M oti o n.
              F or t h e r e as o ns t h at f oll o w, t h e C o urt gr a nts i n p art a n d d e ni es i n p art Pl ai ntiff’s M oti o n

f or a n A w ar d of Att or n e y F e es a n d C osts, a n d d e ni es t h e R e p oss essi n g D ef e n d a nts’ r e q u est f or

att or n e y’s f e es .1

I.          F A CT U AL A N D P R O CE D U R AL B A C K G R O U N D

            Pl ai ntiff H el e n B a y n es ( “ Pl ai ntiff ”) fil e d t his a cti o n f or d a m a g es a n d i nj uri es s ust ai n e d i n

t h e c o urs e of t h e r e p oss essi o n of h er a ut o m o bil e. Pl ai ntiff all e g e d cl ai ms a g ai nst D ef e n d a nts

S a nt a n d er C o ns u m er U S A ( “ S a nt a n d er ”), D el M ar R e c o v er y S ol uti o ns ( “ D el M ar ”), U nit e d

T o wi n g S er vi c es, L L C, ( “ U nit e d ”), Bl air J o h ns o n a n d J a y J o h ns o n ( c oll e cti v el y, “t h e

R e p oss essi n g D ef e n d a nts ”) f or t h e vi ol ati o n of t h e F D C P A a n d t h e P e n ns yl v a ni a F air Cr e dit

E xt e nsi o n U nif or mit y A ct ( “ F C E U A ”), 7 3 P. S. § 2 2 7 0. 1, as w ell as st at e l a w n e gli g e n c e,

tr es p ass, ass a ult, a n d br e a c h of p e a c e cl ai ms a g ai nst c ert ai n of t h es e D ef e n d a nts. 2 As r el e v a nt t o

t h e p e n di n g m oti o n, Pl ai ntiff ’s cl ai ms a g ai nst D ef e n d a nt U nit e d T o wi n g aris e o nl y p urs u a nt t o

t h e F D C P A a n d t h e F C E U A ( C o u nts III a n d VI), a n d Pl ai ntiff’s F D C P A cl ai m is all e g e d as t o all

D ef e n d a nts .

              S a nt a n d er r es p o n d e d t o t h e C o m pl ai nt wit h a M oti o n t o C o m p el Ar bitr ati o n , ass erti n g

t h at t h e t er ms of a n E xt e nsi o n A gr e e m e nt t o r efi n a n c e h er a ut o m o bil e l o a n m a n d at e ar bitr ati o n

of all cl ai ms arisi n g o ut of or r el at e d t o t h e e x er cis e of e xtr a -j u di ci al or s elf- h el p r e p oss essi o n.

T h e R e p oss essi n g D ef e n d a nts j oi n e d i n t h e M oti o n t o C o m p el Ar bitr ati o n , a n d ar g u e d t h at as



1
  I n a c c or d a n c e wit h t h e pr o visi o ns of 2 8 U. S. C. § 6 3 6( c)( 1), t h e p arti es v ol u nt aril y c o ns e nt e d t o h a vi n g a U nit e d
St at es M a gistr at e J u d g e c o n d u ct all pr o c e e di n gs i n t his c as e, i n cl u di n g t h e e ntr y of a fi n al j u d g m e nt. E C F N os. 3 5,
3 7, a n d 3 8.
2
  Pl ai ntiff’s C o m pl ai nt als o all e g es cl ai ms p urs u a nt t o 4 2 U. S. C. § 1 9 8 3 f or t h e vi ol ati o n of h er F o urt h a n d
F o urt e e nt h A m e n d m e nt ri g hts ( C o u nt I) a g ai nst Wil ki ns b ur g P oli c e D e p art m e nt a n d t w o of its offi c ers, D o u g
Y u h o us e, a n d Mi c h el e Kr e m p as k y ( “ Wil ki ns b ur g P oli c e D ef e n d a nts ”), w h o r es p o n d e d t o t h e i n ci d e nt at iss u e . T h e
cl ai ms a g ai nst t h e Wil ki ns b ur g P oli c e D ef e n d a nts h a v e b e e n st a y e d p e n di n g t h e r es ol uti o n of t h e cl ai ms a g ai nst t h e
r e m ai ni n g D ef e n d a nts. I n a d diti o n, i n t h e c o urs e of h er ar bitr ati o n, Pl ai ntiff v ol u nt aril y dis c o nti n u e d h er cl ai ms
a g ai nst S a nt a n d er C o ns u m er U S A, a n d all p arti es c o ns e nt e d t o t h e dis miss al. E C F N o. 5 7 -1 at 4.

                                                                                         2
a g e nts of S a nt a n d er, a r el e as e eff e ct e d as t o S a nt a n d er a p pli e d wit h e q u al f or c e t o e a c h of t h e

R e p oss essi n g D ef e n d a nts.     Pl ai ntiff di d n ot dis p ut e t h e a p p ar e nt br e a dt h a n d s c o p e of t h e

ar bitr ati o n a gr e e m e nt, a n d i nst e a d c h all e n g e d m a n d at or y ar bitr ati o n o n t h e b asis of a m or at ori u m

iss u e d b y t h e d esi g n at e d ar bitr ati o n a d mi nistr at or, t h e A m eri c a n Ar bitr ati o n Ass o ci ati o n

( “A A A ”), wit h r es p e ct t o c ert ai n c o ns u m er d e bt c oll e cti o n a cti o ns . E C F N o. 3 9. S a nt a n d er a n d

th e R e p oss essi n g D ef e n d a nts dis p ut e d t h e a p pli c a bilit y of t h e m or at ori u m t o Pl ai ntiff’s a cti o n

a n d ar g u e d t h at t h e t er ms of ar bitr ati o n a gr e e m e nt a p pli e d e q u all y t o e a c h of t h e m, as e a c h w er e

“i n v ol v e d ” wit h e nf or ci n g t h e fi n a n c e a gr e e m e nt, a n d e a c h c o ul d b e h el d j oi ntl y or s e v er all y

li a bl e t o Pl ai ntiff f or cl ai ms ass ert e d a g ai nst e a c h of t h e m, arisi n g o ut of t h eir d el e g at e d

e nf or c e m e nt of t h e fi n a n c e a gr e e m e nt. E C F N o. 4 6. T his C o urt gr a nt e d t h e M oti o n t o C o m p el

Ar bitr ati o n, fi n di n g t h at b y its t er ms, t h e A A A        m or at ori u m a p pli e d o nl y t o c o ns u m er d e bt

a cti o ns i niti at e d b y fi n a n c e c o m p a ni es a n d h a d n o a p pli c ati o n t o Pl ai ntiff’s a cti o n fil e d b y h er

a g ai nst t h e R e p oss essi n g D ef e n d a nts. E C F N o. 4 7 at 9- 1 0.

            T h er e aft er, o n D e c e m b er 1 1, 2 0 1 8, t h e d esi g n at e d Ar bitr at or e nt er e d a n a w ar d i n

Pl ai ntiff’s f a v or i n t h e a m o u nt of $ 1 5, 0 0 0, fi n di n g t h at wit h t h e e x c e pti o n of S a nt a n d er, all

R e p oss essi n g D ef e n d a nts w er e “j oi ntl y a n d s e v er all y li a bl e t o [ Pl ai ntiff] f or t his a m o u nt. ” E C F

N o. 5 7- 1 at 5 . S p e cifi c all y , t h e Ar bitr at or c o n cl u d e d t h at “ Bl air J o h ns o n, a cti n g i n t h e c o urs e

a n d s c o p e of his e m pl o y m e nt wit h U nit e d, ass a ult e d [ Pl ai ntiff], t h at J a y J o h ns o n a n d B l air

J o h ns o n, a cti n g wit hi n t h e c o urs e a n d s c o p e of t h eir e m pl o y m e nt wit h U nit e d, br e a c h e d t h e

p e a c e, tr es p ass e d o n [ Pl ai ntiff’s] pr o p ert y aft er b ei n g t ol d t o l e a v e a n d n e gli g e ntl y d a m a g e d

[ Pl ai ntiff’s c ar].” I d. T h e Ar bitr at or f urt h er r ul e d t h at D el M ar is li a bl e f or t h e c o n d u ct of its

i n d e p e n d e nt c o ntr a ct or gi v e n t h e n at ur e of t h e u n d erl yi n g w or k a n d n e e d t o e x er cis e c o ntr ol o v er

t h e m et h o ds e m pl o y e d. I d.



                                                                             3
            T h e Ar bitr at or di d n ot disti n g uis h b et w e e n t h e cl ai ms ass ert e d b y Pl ai ntiff a g ai nst e a c h

R e p oss ess i n g D ef e n d a nt i n r e n d eri n g his a w ar d i n f a v or of Pl ai ntiff, a n d r ul e d t h at all p arti es

s h all b e ar t h e a d mi nistr ati v e c osts a n d c o m p e ns ati o n of t h e ar bitr at or “ as i n c urr e d. ” I d. Fi n all y,

t h e Ar bitr at or st at e d t h at t h e A w ar d “is i n f ull s ettl e m e nt of all cl ai ms s u b mitt e d t o t his

Ar bitr ati o n. All cl ai ms n ot e x pr essl y gr a nt e d h er ei n a n d h er e b y d e ni e d. ” I d.

            O n D e c e m b er 2 0, 2 0 1 8, Pl ai ntiff m o v e d t o c o nfir m t h e ar bitr ati o n a w ar d “ as t o li a bilit y

a n d t h e a m o u nt of c o m p e ns at or y d a m a g es a w ar d e d, ” E C F N o. 4 8. O n D e c e m b er 2 6, 2 0 1 8, i n

a c c or d a n c e wit h t h e F D C P A, Pl ai ntiff fil e d t h e i nst a nt M oti o n s e e ki n g a n a w ar d of att or n e y ’s

f e es a n d c osts . E C F N o. 5 1.

II.       DI S C U S SI O N

          P urs u a nt t o t h e F D C P A, a d e bt c oll e ct or “ m a y n ot e n g a g e i n a n y c o n d u ct t h e n at ur al

c o ns e q u e n c e of w hi c h is t o h ar ass, o p pr ess, or a b us e a n y p ers o n i n c o n n e cti o n wit h t h e c oll e cti o n

of a d e bt.     Wit h o ut li miti n g t h e g e n er al a p pli c ati o n of t h e f or e g oi n g, t h e f oll o wi n g c o n d u ct is a

vi ol ati o n of t his s e cti o n : ( 1) T h e us e or t hr e at of us e of vi ol e n c e or ot h er cri mi n al m e a ns t o h ar m

t h e p h ysi c al p ers o n, r e p ut ati o n, or pr o p ert y of a n y p ers o n. ” 1 5 U. S. C. § 1 6 9 2 d. S e cti o n 1 6 9 2 k of

t h e F D C P A i m p os es li a bilit y u p o n “ a n y d e bt c oll e ct or w h o f ails t o c o m pl y wit h a n y pr o visi o n of

t his s u b c h a pt er ” i n a n a m o u nt e q u al t o t h e s u m of “ a n y a ct u al d a m a g e s ust ai n e d b y s u c h p ers o n

as a r es ult of s u c h f ail ur e, ” a n d “i n t h e c as e of a n y s u c c essf ul a cti o n t o e nf or c e t h e f or e g oi n g

li a bilit y, t h e c osts of t h e a cti o n, t o g et h er wit h a r e as o n a bl e att or n e y’s f e e as d et er mi n e d b y t h e

c o urt. ” 1 5 U. S. C. § 1 6 9 2 k( a)( 1), ( 3) ( e m p h asis a d d e d).

          D ef e n d a nts c o nt e n d t h at b e c a us e t h e Ar bitr at or di d n ot e x pli citl y i d e ntif y t h e F D C P A as

a b asis f or r e c o v er y, Pl ai ntiff d o es n ot m e et t h e st at ut or y t hr es h ol d t o r e c o v er y, i. e., a “s u c c essf ul

a cti o n t o e nf or c e ” li a b ilit y. E C F N o. 5 7 at 4. T h e R e p oss essi n g D ef e n d a nts d o n ot c o nt e n d t h at



                                                                             4
t h e F D C P A cl ai m w as e x cl u d e d fr o m t h e s c o p e of t h e ar bitr ati o n, n or c h all e n g e t h e l e g al

s uffi ci e n c y of t h e el e m e nts of a n F D C P A cl ai m. I n t his r e g ar d, t h e Ar bitr at or d et er mi n e d t h at

D ef e n d a nts or D ef e n d a nts’ a g e nts ass a ult e d Pl ai ntiff a n d d a m a g e d h er p ers o n al pr o p ert y d uri n g

t h e att e m pt e d r e p oss essi o n of h er a ut o m o bil e. A c c or di n gl y, Pl ai ntiff h as u n e q ui v o c all y

est a blis h e d t h e r e q uir e d el e m e nts of h er F D C P A cl ai m a n d , as t o e a c h R e p o ss essi n g D ef e n d a nt,

t h e Ar bitr at or i m p os e d li a bilit y f or t h e vi ol ati o n of Pl ai ntiff’s ri g hts. U n d er t h es e cir c u mst a n c es,

it c a n n ot b e cr e di bl y dis p ut e d t h at Pl ai ntiff h as br o u g ht a s u c c essf ul a cti o n t o e nf or c e li a bilit y

p urs u a nt t o t h e F D C P A. E C F N o. 5 7- 1 at 5.

           N e xt, D ef e n d a nts ass ert t h at t h e p e n di n g M oti o n is i m pr o p erl y b ef or e t h e C o urt as

Pl ai ntiff ’s r e q u est f or att or n e y’s f e es s h o ul d h a v e b e e n p urs u e d i n ar bitr ati o n a n d h er f ail ur e t o

d o s o c o nstit ut es a w ai v er . As a n i niti al m att er, t h e U nit e d St at es C o urt of A p p e als f or t h e T hir d

Cir c uit h as h el d t h at u n d er t h e F D C P A, att or n e y’ s f e es ar e n ot a s p e ci al or dis cr eti o n ar y r e m e d y

b ut, r at h er, “t h e A ct m a n d at es a n a w ar d of att or n e y ’s f e es as a m e a ns of f ulfilli n g C o n gr ess ’s

i nt e nt t h at t h e A ct s h o ul d b e e nf or c e d b y d e bt ors a cti n g as pri v at e att or n e ys g e n er al. ” Gr a zi a n o

v. H arris o n, 9 5 0 F. 2 d 1 0 7, 1 1 3 ( 3 d Cir. 1 9 9 1); G o o d v. N ati o n wi d e Cr e dit, I n c., 3 1 4 F. R. D. 1 4 1,

1 6 1 ( E. D. P a. 2 0 1 6). A n a w ar d of att or n e y’s f e es, as st at e d i n t h e F D C P A, s h all b e “ d et er mi n e d

b y t h e c o urt. ”

           F e d er al R ul e of Ci vil Pr o c e d ur e 5 4( d)( 2) pr o vi d es t h at a cl ai m f or att or n e y’s f e es a n d

r el at e d n o nt a x a bl e e x p e ns es m ust b e m a d e b y m oti o n u nl ess t h e s u bst a nti v e l a w r e q uir es t h os e

f e es t o b e pr o v e d at tri al as a n el e m e nt of d a m a g es. F e d. R. Ci v. P. 5 4( d)( 2)( A). T h e m oti o n m ust

b e fil e d n o l at er t h a n f o urt e e n ( 1 4) d a ys aft er t h e e ntr y of j u d g m e nt a n d s h all s p e cif y t h e

j u d g m e nt a n d t h e st at ut e, r ul e, or ot h er gr o u n ds e ntitli n g t h e m o v a nt t o t h e a w ar d. F e d. R. Ci v. P.

5 4 ( d)( 2)( B)(i), (ii). T h e F e d er al Ar bitr ati o n A ct a ut h ori z es t h e distri ct c o urt t o c o nfir m



                                                                             5
ar bitr ati o n a w ar ds w h e n t h e p arti es a gr e e t o h a v e t h e ar bitr ati o n a w ar d e nt er e d as a j u d g m e nt b y

t h e c o urt. Gr e e n wi c h I ns. C o. v. G off Gr o u p, I n c., 1 5 9 F. A p p’ x 4 0 9, 4 1 2 ( 3 d Cir. 2 0 0 5), citi n g

Isi d or P ai e w ons k y Ass o c., I n c. v. S h ar p Pr o p erti es, I n c., 9 9 8 F. 2 d 1 4 5, 1 5 4 n. 1 1 ( 3 d Cir. 1 9 9 3).

I n t his m att er, th e R e p oss essi n g D ef e n d a nts c o ns e nt e d t o t h e c o nfir m ati o n of t h e ar bitr ati o n

a w ar d b y t his C o urt “ as t o li a bilit y, … f or t h e ar bitr at e d cl ai ms, a n d a m o u nt a w ar d e d f or

c o m p e ns at or y d a m a g es. ” E C F N o. 5 0 at 1 ( e m p h asis a d d e d). Pl ai ntiff’s             m oti o n t o c o nfir m t h e

ar bitr ati o n a w ar d , as c o ns e nt e d t o b y t h e R e p oss essi n g D ef e n d a nts, w as gr a nt e d o n J a n u ar y 1 1,

2 0 1 9. U n d er t h es e cir c u mst a n c es, n ot hi n g i n t h e F D C P A alt ers t h e ti mi n g or f or u m f or t h e fili n g

of a m oti o n f or att or n e y’ s f e es, a n d j uris di cti o n o v er Pl ai ntiff’s ti m el y m oti o n is pr o p erl y b ef or e

t h e C o urt. S e e , M o y er v. T ur n br o o k Ass o ci at es, I n c., N o. 0 5- 1 0 5 3, 2 0 0 5 W L 2 6 6 0 3 5 3 * 1 ( E. D.

P a . O ct. 1 7, 2 0 0 5) ( citi n g R ul e 5 4( d)( 2)( b) a n d r ej e cti n g d e bt c oll e ct or’s ar g u m e nt t h at a

s u c c essf ul F D C P A pl ai ntiff s h o ul d h a v e m a d e h er cl ai m f or att or n e y’s f e es d uri n g u n d erl yi n g

ar bitr ati o n d es pit e t h e i niti al fili n g of s uit i n distri ct c o urt).

           B e c a us e Pl ai ntiff is e ntitl e d t o r e c o v er r e as o n a bl e att or n e y’s f e es a n d c osts, t h e C o urt

m ust d et er mi n e t h e a m o u nt t o a w ar d Pl ai ntiff.

           I n H e nsl e y v. E c k er h ar d , 4 6 1 U. S. 4 2 4 ( 1 9 8 3), t h e U nit e d St at es S u pr e m e C o urt s et f ort h

g e n er al st a n d ar ds g o v er ni n g t h e “r e as o n a bl e n ess ” of a n a w ar d of att or n e y’s f e es. “[ T] h e m ost

us ef ul st arti n g p oi nt f or d et er mi ni n g t h e a m o u nt of a r e as o n a bl e f e e is t h e n u m b er of h o urs

r e as o n a bl y e x p e n d e d o n t h e liti g ati o n m ulti pli e d b y a r e as o n a bl e h o url y r at e. ” I d.. T his fi gur e is

c o m m o nl y r ef err e d t o as t h e “l o d est ar, ” or t h e g ui di n g li g ht i n d et er mi ni n g att or n e y f e es.

           T h e l o d est ar a p pr o a c h w as pi o n e er e d b y t h e U nit e d St at es C o urt of A p p e als f or t h e T hir d

Cir c uit i n Li n d y Br os. B uil d ers, I n c. of P hil a d el p hi a v. A m eri c a n R a di at or & St a n d ar d S a nit ar y

C or p., 4 8 7 F. 2 d 1 6 1 ( 3 d Cir. 1 9 7 3), a p p e al aft er r e m a n d , 5 4 0 F. 2 d 1 0 2 ( 3 d Cir. 1 9 7 6), a n d h as



                                                                            6
“ a c hi e v e d d o mi n a n c e i n t h e f e d er al c o urts ” aft er t h e C o urt ’s d e cisi o n i n H e nsl e y . P er d u e v.

K e n n y A. e x r el. Wi n n, 5 5 9 U. S. 5 4 2 ( 2 0 1 0). T h e b ur d e n of est a blis hi n g t h e r e as o n a bl e n ess of a

f e e r e q u est f alls o n t h e pl ai ntiff’s c o u ns el. H e nsl e y , 4 6 1 U. S. at 4 3 7; a c c or d L o u g h n er v. U ni v.

of Pitts b ur g h, 2 6 0 F. 3 d 1 7 3, 1 7 8 ( 3 d Cir. 2 0 0 1) (t h e “f e e a p pli c a nt b e ars t h e b ur d e n of

est a blis hi n g e ntitl e m e nt t o a n a w ar d a n d d o c u m e nti n g t h e a p pr o pri at e h o urs e x p e n d e d a n d t h e

h o url y r at es. ”). “ W h e n t h e a p pli c a nt f or a f e e h as c arri e d his b ur d e n of s h o wi n g t h at t h e cl ai m e d

r at es a n d n u m b er of h o urs ar e r e as o n a bl e, t h e r es ulti n g pr o d u ct is pr es u m e d t o b e t h e r e as o n a bl e

f e e t o w hi c h c o u ns el is e ntitl e d. ” L o u g h n er, 2 6 0 F. 3 d at 1 7 8 ( q u oti n g P e n ns yl v a ni a v. D el a w ar e

V all e y Citi z e ns ’ C o u n cil, 4 7 8 U. S. 5 4 6, 5 6 4 ( 1 9 8 6) (i nt er n al q u ot ati o n o mitt e d)).

           I n or d er t o m e et t his b ur d e n, P l ai ntiff’s c o u ns el m ust pr es e nt d o c u m e nt ati o n s uffi ci e nt t o

j ustif y t h e f e es. H e nsl e y , 4 6 1 U. S. at 4 3 3. T o e n a bl e a m e a ni n gf ul r e vi e w, t h e Pl ai ntiff m ust

pr o d u c e a d e q u at e billi n g r e c or ds t h at d et ail h o w t h e ti m e w as s p e nt i n liti g ati n g t h e pr es e nt e d

cl ai ms. I d. at 4 3 7. H er m oti o n s h o ul d i n cl u d e “s o m e f airl y d efi nit e i nf or m ati o n as t o t h e h o urs

d e v ot e d t o v ari o us g e n er al a cti viti es, e. g., pr etri al dis c o v er y, s ettl e m e nt n e g oti ati o ns, a n d t h e

h o urs s p e nt b y v ari o us cl ass es of att or n e ys, e. g., s e ni or p art n ers, j u ni or p art n ers, ass o ci at es. ”

Li n d y Br os. , 4 8 7 F. 2 d at 1 6 7. H o w e v er, “it is n ot n e c ess ar y t o k n o w t h e e x a ct n u m b er of mi n ut es

s p e nt, n or t h e pr e cis e a cti vit y t o w hi c h e a c h h o ur w as d e v ot e d n or t h e s p e cifi c att ai n m e nts of

e a c h a tt or n e y. ” I d.; P a wl a k v. Gr e e n a w alt , 7 1 3 F. 2 d 9 7 2, 9 7 8 ( 3 d Cir. 1 9 8 3) (s a m e).

           W h er e a m o v a nt’s d o c u m e nt ati o n is i n a d e q u at e, a c o urt “ m a y r e d u c e t h e a w ar d

a c c or di n gl y. ” H e nsl e y , 4 6 1 U. S. at 4 3 3. T h e f ail ur e of t h e pr e v aili n g p art y ’s c o u ns el’s t o

m ai nt ai n r e c or ds t h at will e n a bl e t h e r e vi e wi n g c o urt t o c al c ul at e a pr o p er a w ar d wit h pr e cisi o n

d o es n ot pr e cl u d e a n a w ar d. I nst e a d, t h e r eli a bl e i nf or m ati o n is t o b e t a k e n i nt o a c c o u nt t o m a k e

a r e as o n a bl e esti m at e of t h e pr o p er di visi o n of ti m e. S e e       M c K e n n a v. Cit y of P hil a d el p hi a, 5 8 2



                                                                             7
F. 3 d 4 4 7, 4 5 5, 4 5 8 ( 3 d Cir. 2 0 0 9) ( affir mi n g a p er c e nt a g e all o c ati o n b et w e e n s u c c essf ul a n d

u ns u c c essf ul cl ai ms t h at w er e disti n ct w h er e “[i] n t h e a bs e n c e of s p e cifi c ti m e e ntri es t o i n di c at e

h o w t h e att or n e ys s p e nt t h eir ti m e o n t h e disti n ct cl ai ms, t h e C o urt r e as o n a bl y us e d t h e

i nf or m ati o n a v ail a bl e t o it t o esti m at e a pr o p er di visi o n of ti m e. ”); H e nsl e y , 4 6 1 U. S. at 4 3 3 – 3 6

( W h er e d o c u m e nt ati o n is i n a d e q u at e a n d/ or t h e p etiti o ni n g p art y e nj o y e d o nl y p arti al s u c c ess,

t h e distri ct c o urt is n ot r eli e v e d of its o bli g ati o n t o a w ar d a r e as o n a bl e f e e a n d i n d oi n g s o it m a y

f as hi o n a r e as o n a bl e f e e b as e d o n t h e r eli a bl e i nf or m ati o n a v ail a bl e.); L a n ni v. N e w J ers e y, 2 5 9

F. 3 d 1 4 6, 1 5 1 ( 3 d Cir. 2 0 0 1) ( u p h ol di n g d o w n w ar d a dj ust m e nt of t w e nt y- fi v e p er c e nt f or ti m e

s p e nt p urs ui n g u ns u c c essf ul cl ai ms).

           A g ai nst t his fr a m e w or k, t h e R e p oss essi n g D ef e n d a nts s e e ks a d o w n w ar d r e d u cti o n i n t h e

r e q u est e d h o url y r at e, as w ell as a r e d u cti o n f or ti m e e x p e n d e d o n n o n- F D C P A cl ai ms, cl ai ms

a g ai nst p arti es t h at h a v e b e e n dis miss e d or w h o w er e ot h er wis e n o n p arti ci p a nts i n t h e ar bitr ati o n.

I n a d diti o n, t h e R e p oss essi n g D ef e n d a nts fi n d f a ult wit h t h e q u a ntit y of ti m e e x p e n d e d o n c ert ai n

t as ks, as w ell as t h e l a c k of s uffi ci e nt d et ail f or i d e ntifi e d e ntri es.

           C o u ns el f or Pl ai ntiff h as pr o vi d e d t h e C o urt wit h billi n g r e c or ds, i n v oi c es a n d a n

Affi d a vit i n di c ati n g t h at h e is a s ol e pr a ctiti o n er w h o h as b e e n pr a cti ci n g l a w f or a p pr o xi m at el y

5 y e ars . C o u ns el h as liti g at e d n u m er o us c as es i n st at e a n d f e d er al c o urt ; h o w e v er, t h e i nst a nt

a cti o n is his s e c o n d F D C P A or c o ns u m er ri g hts a cti o ns. E C F N o. 5 2- 2. C o u ns el r e q u ests a n

h o url y r at e of $ 2 5 0, a n d pr es e nts t h e affi d a vit of a m e m b er of t h e P e n ns yl v a ni a b ar w h o att ests t o

t h e k n o wl e d g e a n d s kill of Pl ai ntiff’s c o u ns el, as w ell as t h e r e as o n a bl e n ess of t h e r e q u est e d

h o url y r at e. T h e R e p oss essi n g D ef e n d a nts st at e t h at Pl ai ntiff’s c o u ns el h as i n a d e q u at el y

d o c u m e nt e d t h e r e as o n a bl e n ess of his f e e i n t h e a bs e n c e of e vi d e n c e of t h e f e es c h ar g e d b y

c o u ns el of si mil ar e x p eri e n c e i n t h e F D C P A ar e n a. E C F N o. 5 7 at 1 0- 1 1. T h e R e p oss essi n g



                                                                             8
D ef e n d a nts i nst e a d s e e k a n a w ar d of att or n e y’s f e es, if at all, at a r at e of $ 1 5 0 p er h o ur.

H o w e v er, t his h o url y r at e is n ot d o c u m e nt e d b y a n y e vi d e n c e of t h e t y p e t h e R e p o ss essi n g

D ef e n d a nts s e e k t o r e q uir e of Pl ai ntiff. T h e e vi d e n c e b ef or e t h e C o urt as t o t h e a p pr o pri at e

h o url y r at e is s c a nt b ut ot h er wis e u n c o nt est e d. I n t h es e cir c u mst a n c es, t h e C o urt will “ ass ess t h e

e x p eri e n c e a n d s kill of t h e pr e v aili n g p art y’s att or n e y[] a n d c o m p ar e [ his] r at e t o t h e r at es

pr e v aili n g i n t h e c o m m u nit y f or si mil ar s er vi c es b y l a w y ers of r e as o n a bl y c o m p ar a bl e s kill,

e x p eri e n c e a n d r e p ut ati o n. ” J a c ks o n v. Alli e d I nt erst at e , L L C, N o. 1 2- 1 1 4 4, 2 0 1 3 W L 3 9 9 0 8 7 5,

at * 8 ( W. D. P a. A u g. 5, 2 0 1 3).

           I n 2 0 1 5, a m e m b er of t his C o urt c o n cl u d e d t h at a n h o url y r at e of $ 3 0 0 p er h o ur w as

r e as o n a bl e i n a n F D C P A a cti o n f or a n att or n e y wit h f o ur y e ars’ e x p eri e n c e. C a pl a n v. Pr e mi u m

R e c ei v a bl es, L L C , N o. 1 5- 4 7 4, 2 0 1 5 W L 4 5 6 6 9 8 2 * 6 ( W. D. P a. J ul y 2 9, 2 0 1 5). I n 2 0 1 3, t h e

J a c ks o n C o urt, i n a n F D C P A c as e fil e d i n t his j u di ci al distri ct, d et er mi n e d t h at a n h o url y r at e of

$ 2 0 0 w as a p pr o pri at e f or att or n e ys wit h 2- 7 y e ars of e x p eri e n c e. I n 2 0 1 2, a n ot h er m e m b er of

t his C o urt a w ar d e d st at ut or y att or n e ys’ f e es a n d c osts i n a c o ns u m er pr ot e cti o n a cti o n a n d

d et er mi n e d t h at a l e a d att or n e y r at e of $ 3 2 5 p er h o ur a n d a n ass o ci at e att or n e y r at e of $ 2 1 0 p er

h o ur w er e n ot u nr e as o n a bl e f or att or n e ys pr a cti ci n g i n t h e W est er n Distri ct of P e n ns yl v a ni a.

B a y n es v. G e or g e E. M as o n F u n er al H o m e, I n c. , N o. 0 9- 1 5 3, 2 0 1 2 W L 9 9 3 2 9 3 * 3 ( W. D. P a.

M ar c h 2 3, 2 0 1 2).     Wit h t h es e r at es i n mi n d, Pl ai ntiff’s e vi d e n c e s u p p orti n g a n h o url y r at e of

$ 2 5 0 p er h o ur is wit hi n t h e r a n g e f or l e a d att or n e ys wit h mi d- l e v el e x p eri e n c e i n t his distri ct i n

c o n s u m er a n d F D C P A a cti o ns, a n d is n ot u nr e as o n a bl e. A c c or di n gl y, t h e C o urt will us e $ 2 5 0

p er h o ur as its l o d est ar r at e.

             C o u ns el f or Pl ai ntiff st at es t h at h e h as e x p e n d e d a p pr o xi m at el y 1 3 0 h o urs liti g ati n g t his

a cti o n, n ot i n cl u di n g 2 4 h o urs e x p e n d e d m a ki n g n e c ess ar y t el e p h o n e c alls, f or w hi c h a r e d u c e d



                                                                            9
r at e of $ 5 0 p er h o ur is r e q u est e d. T h e R e p oss essi n g D ef e n d a nts c h all e n g e t h e q u a ntit y of ti m e

e x p e n d e d, a n d ar g u e t h at m a n y of t h e h o urs w er e e x p e n d e d o n cl ai ms a n d p arti es u nr el at e d t o

h er s u c c essf ul F D C P A cl ai m a n d o n t h at b asis, s h o ul d b e e x cl u d e d. T h e C o urt a gr e es t h at t h e

f e es attri b ut a bl e t o Pl ai ntiff’s ci vil ri g hts a cti o n a g ai nst t h e Wil ki ns b ur g P oli c e D ef e n d a nts ar e

a p pr o pri at el y e x cl u d e d, a n d will r e d u c e t h e a w ar d b y $ 2, 0 8 6. 5 4. 3

              Pl ai ntiff d o es n ot dis p ut e t h at s h e p urs u e d st at e l a w cr e dit pr ot e cti o n a n d U C C cl ai ms

a g ai nst D ef e n d a nt S a nt a n d er , b as e d u p o n t h e s a m e u n d erl yi n g c o n d u ct of t h e u n d erl yi n g

R e p oss essi n g D ef e n d a nts . S a nt a n d er fi n a n c e d t h e u n d erl yi n g tr a ns a cti o n, r et ai n e d t h e

R e p oss essi n g D ef e n d a nts, a n d l e d t h e d ef e ns e of t h e i nst a nt liti g ati o n t hr o u g h t h e

c o m m e n c e m e nt of Ar bitr ati o n. T h e R e p oss essi n g D ef e n d a nts s p e cifi c all y a d o pt e d D ef e n d a nt

S a nt a n d er’s m oti o ns a n d bri efs fi l e d i n d ef e ns e of Pl ai ntiff’s a cti o n, a n d t h er e b y n e c essit at e d

Pl ai ntiff’s liti g ati o n of S a nt a n d er’s l e g al d ef e ns es t o pr es er v e h er cl ai ms a g ai nst e a c h of t h e m .

E C F N os. 3 0, 3 1, 4 6 . U n d er t h es e cir c u mst a n c es, t h e p urs uit of Pl ai ntiff’s cl ai ms a g ai nst

S a nt a n d er d o es n ot si g nifi c a ntl y i m p a ct o v er all f e es i n c urr e d b e c a us e s u c h cl ai ms ar e s uffi ci e ntl y

i nt ert wi n e d wit h h er s u c c essf ul F D C P A cl ai ms a g ai nst e a c h of t h e R e p oss essi n g D ef e n d a nts.

              T h e R e p oss essi n g D ef e n d a nts f urt h er ar g u e t h at Pl ai ntiff’s f e e r e c o v er y m ust b e r e d u c e d

b as e d u p o n h er r es ort t o t his C o urt i n t h e first i nst a n c e t o p urs u e h er f e d er all y a ut h ori z e d cl ai ms

a g ai nst e a c h of t h e m. E C F N o. 5 7 at 9. H o w e v er, as is m a d e e vi d e nt b y t h e p e n di n g m oti o n,

r e c o v er y of st at ut oril y m a n d at e d att or n e y’s f e e s a n d c osts p urs u a nt t o t h e F D C A P r e q uir e d h er

p arti ci p ati o n i n t his f or u m.             A c c or di n gl y, t his C o urt will n ot r e d u c e a n a w ar d of att or n e y’s f e es

f or e x p e n dit ur es ass o ci at e d wit h p urs ui n g cl ai ms a g ai nst S a nt a n d er or c h all e n gi n g t h e v ari o us

m oti o ns t o dis miss/ m oti o ns t o c o m p el ar bitr ati o n .



3
    T h e c orr es p o n di n g billi n g e n tri es ar e d at e d 1 2/ 2 8/ 1 7, 1 2/ 2 9/ 1 7, a n d 6/ 7/ 1 8.

                                                                                           10
           T h e R e p oss essi n g D ef e n d a nts dis p ut e a p pr o xi m at el y 3. 5 h o urs s p e nt c o n d u cti n g l e g al

r es e ar c h pri or t o fili n g t h e C o m pl ai nt i n t his a cti o n as v a g u e a n d n ot s uffi ci e ntl y s e gr e g at e d b y

iss u e or cl ai m. I n a d diti o n, t h e R e p oss essi n g D ef e n d a nts ar g u e t h at c o u ns el’s r e q u est f or

$ 7, 5 4 1. 6 7 r e pr es e nti n g 3 0. 1 6 7 h o urs t o dr aft t h e 1 2 1 p ar a gr a p h C o m pl ai nt is e x c essi v e. E C F

N o. 5 7 at 9. R e vi e w of t h e C o m pl ai nt dis cl os es t h at 5 0 % of t h e p ar a gr a p hs dir e ctl y r el at e t o

Pl ai ntiff’s F D C P A cl ai m t hr o u g h f o u n d ati o n al f a cts or all e g ati o ns s etti n g f ort h t h e n e c ess ar y

el e m e nts of t h e cl ai m. E C F N o. 1. O n t his b asis, t h e C o urt will m a k e a g e n er al r e d u cti o n of 5 0 %

of t h e f e es i n c urr e d f or b ot h it e ms, a n d s u btr a ct $ 4 3 5. 4 8 fr o m t h e c h all e n g e d t ot al f or f e es

ass o ci at e d wit h l e g al r es e ar c h, a n d $ 3, 7 7 0. 8 3 fr o m t h e t ot al f e es t o dr aft t h e C o m pl ai nt.

H o w e v er, n o f urt h er r e d u cti o ns s h all b e m a d e b as e d u p o n t h e cl ai ms pr es e nt e d gi v e n t h at

Pl ai ntiff’s pr os e c uti o n of t his c as e i n v ol v e d iss u es a n d a c o m m o n c or e of f a cts t h at w er e

in e xtri c a bl y i nt ert wi n e d wit h Pl ai ntiff’s s u c c essf ul F D C P A cl ai m. H e nsl e y , 4 6 1 U. S. at 4 3 5.

           T h e C o urt a gr e es t h at $ 4 4 1. 1 8 f or s er vi c es p erf or m e d o n D e c e m b er 1 3, 2 0 1 7, s h o ul d b e

e x cl u d e d . T h es e f e es ar e ass o ci at e d wit h t h e R e p oss essi n g D ef e n d a nts’ s u c c essf ul m oti o n t o

q u as h Pl ai ntiff’s pr e m at ur e dis c o v er y.

           T h e R e p oss essi n g D ef e n d a nts n e xt c h all e n g e c h ar g es i n t h e a m o u nt of $ 2, 5 8 8. 0 0 f or

c o m p ut eri z e d l e g al r es e ar c h, citi n g S h eff er v. E x p eri a n I nf o r m ati o n S ol uti o ns, I n c., 2 9 0 F. S u p p.

2 d 5 3 8, 5 5 2 ( E. D. P a. 2 0 0 3) w h er e t h e C o urt d e cli n e d a n a w ar d as u n a ut h ori z e d as c osts

p urs u a nt t o t h e F air Cr e dit R e p orti n g A ct, 1 5 U. S. C. § 1 6 8 1, a n d 2 8 U. S. C. § 1 9 2 0. S u c h it e ms ,

h o w e v er, h a v e b e e n d e e m e d r e c o v er a bl e as “ att or n e y ’s f e es.” S e e , e. g. , M orris v. I. C. S yst e ms,

I n c., N o. 0 6- 2 1 3 3, 2 0 0 9 W L 1 3 6 2 5 9 4 * 5 ( E. D. P a. 2 0 0 9); H a ar c o, I n c. v. A m eri c a n N at. B a n k

a n d Tr ust C o. of C hi c a g o, 3 8 F. 3 d 1 4 2 9, 1 4 4 0- 1 ( 7 t h Cir. 1 9 9 4). T h e F D C P A a ut h ori z es a

pr e v aili n g pl ai ntiff t o r e c o v er “t h e c osts of t h e a cti o n, ” 1 5 U. S. C. § 1 6 9 2 k( a)( 3). “ T h es e c osts



                                                                           11
t y pi c all y i n cl u d e fili n g a n d s er vi c e f e es a n d e x p e ns es, as w ell as r e as o n a bl e p ost a g e e x p e ns es

ass o ci at e d wit h t h e liti g ati o n. ” O v erl y v. Gl o b al Cr e dit & C oll e cti o n C or p., N o. 1 0- c v - 2 3 9 2,

2 0 1 1 W L 2 6 5 1 8 0 7 * 2 ( M. D. P a. J ul y 6, 2 0 1 1). I n k e e pi n g wit h t h e r e m e di al n at ur e of t h e

st at ut e, t h e F D C P A d o es n ot li mit c ost r e c o v er y t o t h os e e x p e ns es s et f ort h i n 2 9 U. S. C. § 1 9 2 0,

a n d t h us all o w a n c e is m a d e h er e f or t h e e x p e ns es ot h er wis e c h ar g e a bl e t o a cli e nt, i n cl u di n g

c o m p ut eri z e d l e g al r es e ar c h f e es.

           Fi n all y, t h e C o urt n ot es t h e R e p oss essi n g D ef e n d a nts’ o bj e cti o ns t o v ari o us fili n g a n d

s er vi c e f e es i n c urr e d i n t his m att er, i n cl u di n g t h e fili n g f e e f or t h e i nst a nt a cti o n, f e es f or s er vi c e

of s u m m o ns, a n d t h e c ost i n o bt ai ni n g t h e u n d erl yi n g p oli c e r e p ort d o c u m e nti n g t h e alt er c ati o n

w h er ei n c ert ai n of t h e R e p oss essi n g D ef e n d a nts ass a ult e d Pl ai ntif f, tr es p ass e d i nt o h er h o m e, a n d

d a m a g e d h er p ers o n al pr o p ert y. R e c o v er y of s u c h c osts s h all b e all o w e d; h o w e v er, t h e

Ar bitr ati o n e x p e ns es of $ 2 0 0 s h all r e m ai n as pr e vi o usl y or d er e d t o b e b or n e as i n c urr e d a n d

t h er ef or e e x cl u d e d fr o m Pl ai ntiff’s a w ar d.

IV.        C O N C L U SI O N

           F or t h e f or e g oi n g r e as o ns, Pl ai ntiff’s M oti o n f or a n A w ar d of Att or n e y F e es a n d C osts

P urs u a nt t o t h e Ar bitr ati o n A w ar d A g ai nst D ef e n d a nts D el M ar R e c o v er y S ol uti o ns, U nit e d

T o wi n g S er vi c e, Bl air J o h ns o n a n d J a y J o h ns o n, E C F N o. 5 1, pr o p erl y is gr a nt e d i n p art a n d

d e ni e d i n p art. T h e t ot al r e c o v er a bl e f e es i n t his m att er ar e $ 2 6, 9 6 5. 9 7, a n d $ 3, 1 5 8. 0 0 i n c osts,

f or a t ot al a w ar d of $ 3 0, 1 2 3. 9 7. A n a p pr o pri at e Or d er f oll o ws.




                                                                             12
